Citation Nr: 1603232	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  07-05 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to a rating in excess of 10 percent for hypothyroidism.



REPRESENTATION

Appellant represented by:	Rick Little, Attorney at Law



ATTORNEY FOR THE BOARD

A. Barone, Counsel




INTRODUCTION

The Veteran had active service from October 1978 to October 1982. This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran was scheduled for a hearing in October 2009, but he canceled his hearing request.
 
The case was previously before the Board when this issue was denied in a November 2009 Board decision (by a Veterans Law Judge (VLJ) who has since retired).  The appellant appealed the Board's November 2009 denial to the United States Court of Appeals for Veterans Claims (Court).  By Order dated May 2011, the Court vacated the Board's November 2009 denial with regard to the hypothyroidism issue and remanded this matter to the Board for compliance with the instructions included in a Joint Motion for Remand (Joint Motion).
 
[The Board's November 2009 decision also denied a claim of service connection for ingrown toenails. The Joint Motion associated with the May 2011 Court Order clearly states that the Veteran had specifically abandoned that claim, and the May 2011 Court Order dismissed the appeal with regard to that issue, and it therefore is not before the Board.]

The case returned to the Board and was remanded in November 2011 for additional development in compliance with the May 2011 Court Order and associated Joint Motion.  The November 2011 Board remand additionally addressed the issue of entitlement to an effective date prior to July 26, 2009, for the resumption of VA benefits following a period of incarceration.  At that time, the Board noted that no statement of the case (SOC) had been issued and the matter had not been prepared for full appellate review.  The Board remanded the issue to direct issuance of an SOC.  The required SOC was issued in January 2015, and the Veteran did not file a substantive appeal to perfect the matter for Board review.  Accordingly, the only issue before the Board at this time is the claim seeking an increased rating for hypothyroidism.  This case is now been assigned to the undersigned.

The Veteran appointed a new representative in this matter after the Board's November 2011 remand; that representative is identified on page 1 of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's November 2011 remand directed that a new VA examination for rating purposes be completed to develop an adequately clear evaluation of the severity of the Veteran's hypothyroidism.  The Board's remand discussed the need to obtain a new examination report free of the confusion of inconsistent or incorrect identifications of the pertinent diagnosis that was a feature concern of the May 2011 Court Order and associated Joint Motion.  Unfortunately, the Board finds that the AOJ's processing of the Board's remand directives was faced with difficulties featuring the same type of confusion the Joint Motion and the Board sought to resolve.  Despite multiple attempts by the AOJ to remedy the inadequacy of the evidence, the Board is compelled to conclude that the evidentiary record remains inadequate to proceed with informed appellate review in compliance with the May 2011 Court Order and associated Joint Motion at this time.

As discussed in the Board's November 2011 remand, the Joint Motion found that the Board's November 2009 decision failed to ensure compliance with the VA's duty to assist.  The Board's November 2009 decision relied upon a March 2008 VA examination report that indicated that the Veteran's hypothyroidism remained unchanged and had not worsened.  The Joint Motion explains that this examination report is inadequate because the examiner did not correctly identify the Veteran's diagnosed disability; the examination report repeatedly referred to the disability as "hyperthyroid condition."  The Veteran is actually diagnosed with and service-connected for hypothyroidism, the opposite condition.  The Joint Motion explains that this examination report's confusion of the diagnosis calls into question the examiner's assessment of the Veteran's disability on appeal; the report was thus considered inadequate for rating purposes.
The Joint Motion additionally discusses that the March 2008 VA examination report did not reference any prior laboratory testing for the Veteran's disability or any prior examination report, calling into question the adequacy of the conclusion that his disability had not worsened.

Following the November 2011 Board remand, the Veteran was afforded a new VA fee-basis examination report to evaluate the severity of his hypertension for rating purposes.  Unfortunately, the December 2012 VA fee-basis examination report failed to present adequate medical findings or opinions on the pertinent questions in this case.  The AOJ recognized the inadequacy of the December 2012 VA fee-basis examination report; the AOJ obtained a clarifying addendum to the December 2012 report, but this too was inadequate for rating purposes.  The AOJ again recognized the inadequacy of the evidence, and obtained another VA fee-basis medical opinion for a different medical doctor in July 2013.  Although the AOJ accepted the July 2013 VA fee-basis VA examination report as adequate to complete a rating adjudication, the Board is unable to find that the developed evidence of record at this time is adequate to complete properly informed appellate review or to comply with the May 2011 Court Order and Joint Motion.

The December 2012 VA fee-basis examination report begins with a checklist completed by the examiner to indicate that the Veteran is diagnosed with "Hypothyroidism" and not "Hyperthyroidism," "Hyperparathyroidism," nor "Hypoparathyroidism."  However, the section of the medical questionnaire concerning "Findings, signs and symptoms" presents confusing and contradictory findings.

In a section specifically purposed to identifying findings "attributable to a hyperthyroid condition," the examiner indicated that the Veteran had fatigability, muscular weakness, frequent bowel movements, and weight loss all "attributable to a hyperthyroid condition."  This presents confusion similar to that which the Joint Motion found concerning; the same December 2012 report indicates that the Veteran does not have a hyperthyroid condition, but rather has hypothyroidism (his only service connected disability).  Additionally, the Board observes that the symptoms generally considered potentially attributable to hypothyroidism and hyperthyroidism are not identical (as reflected by the lists of potential symptoms on the questionnaire completed by the December 2012 VA fee-basis examiner); this suggests questions regarding the significance of the fact that the Veteran may be suffering from symptoms associated with hyperthyroidism rather than his service-connected hypothyroidism.  The Board also notes that the December 2012 examiner's explanation of the "Weight loss attributable to a hyperthyroid condition" cites "baseline weight: 198 and current weight: 223," which appears to suggest weight gain rather than weight loss.

In a section specifically purposed to identifying findings "attributable to a hypothyroid condition," the examiner indicated that the Veteran had a mental disturbance, but no other findings "attributable to a hypothyroid condition."  Notably, the examiner here indicated that the Veteran did not have any "Weight gain attributable to a hypothyroid condition."

In a section specifically purposed to identifying findings "attributable to a hyperparathyroid condition," the examiner indicated that the Veteran had "Weakness" that is "attributable to a hyperparathyroid condition."  This presents confusion similar to that which the Joint Motion found concerning; the same December 2012 report indicates that the Veteran does not have a hyperparathyroid condition, but rather has hypothyroidism (his only service connected disability).

In a section specifically purposed to identifying findings "attributable to a hypoparathyroid condition," the examiner indicated that the Veteran had the problem of being "too emotional for some people" that is "attributable to a hypoparathyroid condition."  This presents confusion similar to that which the Joint Motion found; the same December 2012 report indicates that the Veteran does not have a hypoparathyroid condition, but rather has hypothyroidism (his only service connected disability).

The AOJ attempted to obtain adequate clarification of the confusing December 2012 report by requesting an addendum to answer specific questions.  Unfortunately, the examiner's responses presented in the addendum were not adequately clarifying.  The examiner's addendum (attached to some copies of the December 2012 report) responds to a question seeking clarification of whether "symptoms of fatigability, muscular weakness, frequent bowel movements, and weight loss ARE actually attributed to Veteran's service connected HYPOTHYROIDISM."  The examiner's response was: "Yes, as the[] aforementioned symptoms can occur in thyroid dysfunction."  Then, in response to a question asking whether "in fact the Veteran has a mental condition attributed to the confirmed diagnosis of HYPOTHYROIDISM," the examiner responded: "Yes, it is possible."  In light of the contradictory indications in the main December 2012 report, the addendum presents a lack of sufficient clarification; it presents abrupt explanations of rationale simply asserting that it is possible that any and all of the referenced symptoms could be part of hypothyroidism, without specific discussion and without persuasively reconciling or revising (or even acknowledging) the contradictions presented in the main report.  The AOJ appropriately determined it was necessary to take further action to seek an adequate medical opinion.

A new VA fee-basis medical opinion was obtained from a different doctor in July 2013.  The latest report identifies the type of examination as "HYPETHYROIDISM [sic]."  This appears to merely represent a typographical error, but in light of the concern of the Court and the Joint Motion regarding the prior confusion between 'hyperthyroidism' and 'hypothyroidism,' the discrepancy is noteworthy.  The July 2013 report is presented on a questionnaire form designed for medical opinions in service connection claims, and its questions and formatting are tailored to a service connection issue (rather than a rating issue).  The July 2013 VA fee-basis examiner did not complete a hypothyroidism / thyroid disease medical questionnaire form (and may not have been provided one).  The July 2013 VA fee-basis examiner authored a medical opinion typed into a service connection opinion section of the form (with a mark irrelevantly indicating that the claimed condition was not related to service), attempting to address pertinent questions in a discussion of the prior evidence.  This leaves the evidentiary record with the self-contradictory and inadequate December 2012 VA fee-basis examination report form as the only pertinent examination report that addresses a complete set of thyroid disorder questions following the Board's November 2011 remand.

The July 2013 opinion explains that hypothyroidism is associated with decreased bowel movements and not with increased bowel movements, but otherwise fails to adequately address questions concerning the other significant symptoms and each's suggested relationship to the service-connected hypothyroidism.  The July 2013 opinion cites the inadequate March 2008 VA examination report to support finding "it is less likely than not that the symptoms related to his emotional instability and fatigability are related to his thyroid symptoms."  The analytical rationale for this conclusion appears to feature (1) discussion of the fact that hypothyroidism is associated with decreased bowel movements, while the May 2008 report's diagnostic section indicated increased bowel movements; (2) discussion of the Veteran's lab test results and medication adjustment needs in 2008, and (3) an assertion that the Veteran is "currently euthyroid which means that the veteran's thyroid levels are within normal limits."

The determination that the Veteran's thyroid levels are currently normal appears to be the most clear and potentially persuasive basis offered to support the July 2013 opinion's assessment of the Veteran's hypothyroidism, but the opinion appears to be relying upon the test results presented in the December 2012 VA fee-basis examiner's report.  It is thus important to note that the December 2012 examiner who first presented those test results appeared to believe that they were consistent with some manner of thyroid dysfunction potentially featuring a number of significant and pertinent symptoms.  Hence, the Board is unable to find that the July 2013 opinion reconciles the discrepancies or resolves the confusion effectively.

Indeed, the July 2013 opinion reflects that the July 2013 examiner was not aware of the various significant symptoms specifically indicated in the December 2012 report.  The July 2013 opinion states: "in December of 2012 [a QTC examiner] saw the veteran for hypothyroidism.  Current symptoms are unspecified."  The July 2013 opinion is then presented in terms of "whatever unspecified symptoms," strongly suggesting that the opinion provider was not familiar with the significant specific symptoms listed in the December 2012 report.  The July 2013 opinion concludes: "It is less likely than not that whatever unspecified symptoms he is complaining of in 2012 are associated with his hypothyroidism....  Again, with [the December 2012 examiner]'s evaluation, there are no specific symptoms related to the hypothyroidism given."  As discussed above, the December 2012 VA fee-basis examination report actually lists a variety of specific symptoms of interest in this case, including at least one specifically and unequivocally attributed to hypothyroidism, and several more specifically identified symptoms that the examiner appears to attribute to hypothyroidism in the addendum to the original December 2012 report.  As the July 2013 opinion's discussion of the December 2012 report does not clearly contemplate the pertinent contents of that report on the essential matter of identifying the thyroid symptoms of interest, the Board finds that the July 2013 opinion  inadequate.

After multiple unsuccessful attempts to sufficiently clarify the information or resolve the contradictions, and considering that now more than three years have passed since the December 2012 examination, it is only reasonable to conclude that a new examination of the Veteran to evaluate the current nature and severity of his hypothyroidism with a clear and internally consistent report is warranted.

Accordingly, the Board must now remand this matter for a new adequate VA examination to ensure compliance with the terms for the Joint Motion and to support appropriately informed appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record copies of the complete updated clinical records (any not already of record) of all VA treatment the Veteran has received for hypothyroidism.

2.  The AOJ should then arrange for the Veteran to be afforded a new endocrinology examination to determine the current severity of his hypothyroidism.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should note the criteria for rating hypothyroidism in 38 C.F.R. § 4.119, Code 7903, and note the presence or absence of all symptoms in the criteria for ratings above 10 percent in those criteria.  The examiner should also comment on the Veteran's complaints of bowel movement abnormalities, muscular weakness, mental disturbance, and weight changes (among any other complaints raised by the Veteran).

The examiner must consider that prior examination reports concerning the Veteran's hypothyroidism have been deemed inadequate due to presenting apparently incorrect or contradictory references to the nature of the Veteran's pertinent thyroid diagnosis/diagnoses (for example: appearing to refer to hyperthyroidism when actually meaning hypothyroidism), and attributing symptoms to various thyroid diagnoses other than hypothyroidism without establishing whether the Veteran actually has the other diagnoses.  Accordingly, the examiner is asked to be clear and consistent with references to pertinent thyroid diagnostic entities in the report.  The examiner is asked to please offer clear statements clearly answering each of the following:

(a)  Does the Veteran currently have (or has he had at any time since 2004) any thyroid diagnosis other than his service-connected hypothyroidism?  Specifically, does he have (or since 2004 had) a diagnosis of hyperthyroidism, hyperparathyroidism, or hypoparathyroidism?  [These terms featured prominently in prior VA examination report evidence, but with conflicting indications as to whether the Veteran properly has such diagnoses.]

(b)  If the answer to item 'a' above indicates the presence of any diagnoses other than hypothyroidism: for each such diagnosis found, please explain whether that diagnosis is a manifestation 'part and parcel' with service-connected hypothyroidism or, rather, is a pathology distinct from the service-connected hypothyroidism.

(c)  If response to 'a' above affirms the presence of any diagnoses other than hypothyroidism: for each symptom noted in evaluating the Veteran's service-connected thyroid disorder, please clearly specifically indicate whether the symptom is attributable to the hypothyroidism or, rather, another thyroid-related diagnosis (and identify which one).

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data.  To ensure compliance with the Court Order in this case, the examiner's conclusions with regard to the current severity of the hypothyroidism in comparison to its past levels of severity should be supported with express reference to the sources of information relied upon; in particular, any past pertinent laboratory tests or examination reports documented in the claims-file should be specifically identified.

3.  The AOJ should then review the record and readjudicate the claim on appeal.  If it remains denied (to any extent), the AOJ should issue an appropriate supplemental statement of the case (SSOC) and afford the Veteran and his attorney opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

